Citation Nr: 1208974	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep disorder, claimed as secondary to PTSD.

3.  Entitlement to service connection for sexual dysfunction, claimed as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1971 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2011 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD.

3.  An in-service personal assault stressor occurred.

4.  The Veteran's PTSD is due to the verified in-service personal assault stressor.

5.  The Veteran did not incur a sleep disorder injury or disease in service. 

6.  Symptoms of a sleep disorder were not chronic in service. 

7.  Symptoms of a sleep disorder have not been continuous since service separation. 

8.  The Veteran does not have a currently diagnosed disability of sleep disorder.

9.  The Veteran's chronic sleep impairment is a symptom of the  service-connected PTSD.

10.  The Veteran did not incur a sexual dysfunction injury or disease in service. 

11.  Symptoms of sexual dysfunction were not chronic in service. 

12.  Symptoms of sexual dysfunction have not been continuous since service separation. 

13.  The Veteran does not have a currently diagnosed sexual dysfunction. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD, including the symptom of chronic sleep impairment, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.14, 4.130 (2011).

3.  The criteria for service connection for sexual dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With regard to the claim for service connection for PTSD, in view of the favorable disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

With regard to the claims for service connection for a sleep disorder and sexual dysfunction, in a timely August 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the June 2008 Statement of the Case (SOC) described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence with regard to the service connection for a sleep disorder and sexual dysfunction claims.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements.  

In addition, the Veteran was provided with a VA examination in November 2005 with regard to the sleep disorder and sexual dysfunction claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board notes that the November 2005 VA medical examination did not offer an opinion on whether the Veteran's symptom of chronic sleep impairment and sexual dysfunction were directly related to active service; however, the Board finds that the evidence, which does not show that the Veteran had any symptoms of sleep disorder or sexual dysfunction during service and does not show a currently diagnosed disability of either sleep disorder or sexual dysfunction, warrants the conclusion that a remand for an additional examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran's service treatment records are devoid of any complaints or treatment for sleep disorder or sexual dysfunction symptoms.  Because the weight of the evidence that is of record demonstrates no injury or disease or even chronic sleep disorder or sexual dysfunction symptoms in service, no continuous symptoms after service separation, and no current disability, the Board finds no basis for an additional VA examination or medical opinion to be obtained.

For the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury manifesting as a sleep disorder or sexual dysfunction, and there is no evidence of other event during service, or even chronic symptoms of sleep disorder or sexual dysfunction during service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability (even if one were diagnosed), and there is adequate competent medical evidence to decide the claims (current VA treatment records which show no treatment for, diagnosis, or complaints of sexual dysfunction, and that demonstrate chronic sleep impairment is a symptom of PTSD), there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claims for service connection for a sleep disorder or sexual dysfunction.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The competent medical evidence of record is sufficient to decide the claims because it shows no evidence of related injury or disease of sleep disorder or sexual dysfunction during service, or symptoms of sleep disorder or sexual dysfunction during service, or for some time after separation, or a current diagnosed disability of sleep disorder (other than as a symptom of the service-connected PTSD) or sexual dysfunction.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The outcome of this claim hinges on what occurred or more precisely what did not occur, during service, including the factual questions of whether the Veteran experienced a sleep disorder or sexual dysfunction injury or disease in service, chronic sleep disorder or sexual dysfunction symptoms in service, or continuous sleep disorder or sexual dysfunction symptoms since service separation, and whether he has a current disability of sleep disorder or sexual dysfunction.  In the absence of credible evidence of an in-service disease or injury, referral of this case to obtain an additional examination and/or an opinion as to the etiology of the any current sleep disorder or sexual dysfunction is not necessary to decide the claim, and would in essence place the examining physician in the role of a fact finder.  This is the Board's adjudicative responsibility.  In other words, any medical opinion sought which provided a nexus between any current sleep disorder or sexual dysfunction and his military service would necessarily be based solely on inaccurate factual assumptions of in-service injury or disease manifesting as sleep disorder or sexual dysfunction and/or continuous sleep disorder or sexual dysfunction symptoms since service, as well as inaccurate assumption of current diagnosed disabilities. 

The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of another medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A (a)(2) (West 2002). 

Moreover, because chronic sleep impairment is being recognized as a symptom of the now service-connected PTSD, there is no reasonable possibility that an examination or opinion regarding the etiology of the chronic sleep impairment could aid in substantiating a claim for service connection for a separately diagnosed disability of sleep disorder.  The Veteran's symptom of chronic sleep impairment has been fully recognized as related to service in the grant of service connection for PTSD, which includes the symptom of chronic sleep impairment due to the PTSD, there remains no question to decide.  In this case, because there is no competent evidence of a diagnosed disability of sleep disorder, the competent medical evidence is adequate to decide the claim, and the lack of current disability obviates the need for a nexus opinion because relating a symptom to service, in the absence of current disability, would not result in a grant of service connection.  For this reason, no medical opinion is necessary to decide the claim for service connection for a sleep disorder. 

The Board further finds that the November 2005 VA opinion obtained in this case is adequate as to the questions of current diagnosis and whether the Veteran has chronic sleep impairment and sexual dysfunction that are proximately due to his PTSD.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection for a sleep disorder and sexual dysfunction claims has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for PTSD

In this Veteran's case, the evidence does not show, nor does the Veteran allege, that he engaged in combat with the enemy during active service.  The Veteran has specifically stated that his claimed PTSD is not due to combat experiences, but is due to an in-service personal sexual assault.  The Board also finds that there is no objective evidence that the Veteran "engaged in combat with the enemy."  For this reason, 38 U.S.C.A. § 1154(b), discussed above, is not applicable in the instant case.

The Veteran contends that he suffers from PTSD due to a sexual assault that occurred in service.  In a June 2005 statement and at the December 2011 Board hearing, the Veteran contends he was raped anally by at least five unidentified fellow service members in his barracks in October 1971 while being held at a Personnel Control Facility at Fort Riley, Kansas, after returning from being Absent Without Leave (AWOL) for over 30 days.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), there are diagnoses of PTSD of record in accordance with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  Private treatment records from Harrison Hospital list a diagnosis of chronic, severe PTSD in June 2004.  VA treatment records from 2004 forward also consistently list a diagnosis of PTSD.  A November 2005 VA PTSD examination listed an Axis I diagnosis of PTSD. 

The November 2005 VA examiner stated in his report that, although there was no documentary evidence that the sexual assault happened, this was not unusual in cases of military sexual assault.  Further, the 2005 VA examiner stated that he found the Veteran's report of the incident while on detention in barracks to be credible and detailed.  It was based on this finding of credibility that the 2005 VA examiner found that the requirements of Criterion A (the occurrence of a traumatic event) for a diagnosis of PTSD under the DSM-IV had been met.  In addition, in a July 2008 treatment note, a VA staff psychiatrist wrote that the Veteran's account of the sexual assault was entirely consistent, coherent, and believable, and that his pattern of subsequent psychiatric symptoms was fully consistent with such a trauma.  Thus, the VA psychiatrist stated that he believed that the Veteran's report of military sexual trauma was entirely authentic.  

The second criterion for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  Applying the benefit-of-the-doubt doctrine in favor of the Veteran, the Board finds that service personnel records, and the Veteran's reported history of the in-service assaults given during treatment, with supporting VA examination opinions to the effect that the Veteran's behavior was consistent with an in-service sexual assault, provide some credible evidence of the occurrence of the claimed in-service stressor of being sexually assaulted by fellow service members in October 1971.

As in this case, where the claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  The evidence of record in this case does not contain any reports from law enforcement authorities or rape crisis centers evidencing a sexual assault, and the Veteran does not contend that he made any such reports or that such records were created.  Indeed, he testified at the December 2011 Board hearing that he did not tell anyone about the in-service sexual assault until 2004.

There are no service treatment records reporting symptoms or testing for sexually transmitted diseases consistent with an in-service assault.   The Veteran testified at the December 2011 Board hearing that he did not seek medical treatment or testing of any kind after the in-service sexual assault.  Moreover, there are no statements from friends, fellow service members, or family members supporting the Veteran's allegations of an in-service sexual assault.  

However, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  In this case, the Veteran had behavioral problems preceding entrance into service and during service, both before and after the in-service sexual assault.  At the December 2011 Board hearing, he testified that he enlisted in the military rather than go to jail in March 1971.  He began getting into trouble at Fort Rucker, Alabama, during advanced training.  His service personnel records show that he received punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) in August 1971 for being AWOL for more than 14 hours on August 2, 1971.  The Veteran testified that he was unable to maintain curriculum standards at Fort Rucker, so he was transferred to Fort Leonard Wood, Missouri.  His service personnel records show that he again received punishment under Article 15 for going AWOL from September 2, 1971 to October 9, 1971.  He testified that he turned himself in, and was initially placed in confinement at Fort Riley, Kansas, where the sexual assault occurred, prior to returning to Fort Leonard Wood.  

After the assault, the Veteran was seen by a mental health professional for drug and alcohol problems.  His service personnel records include an October 1971 psychiatric evaluation report that lists severe immature personality as a diagnosis, and states that the Veteran had a severe character and behavior disorder with no violent tendencies, and that he would not be amenable to further rehabilitative efforts or have potential to become an effective soldier.  Based on the findings of this psychiatric evaluation, in November 1971, it was recommended that the Veteran be discharged for unsuitability under the provisions of Army Regulations (AR) 635-212.  In a November 1971 memorandum, one of the Veteran's commanding officers wrote that the Veteran wanted a discharge from the Army because he felt that the Army was not using his talents.  Moreover, the Veteran felt cheated and inadequate, and saw no reason to try any longer.  Another November 1971 memorandum recommending discharge lists the Veteran's conduct and efficiency ratings as being "excellent" or "good" from March 1971 to August 1971, and as "unsatisfactory" from August 1971 to the time the memorandum was written.  The Veteran's DD Form 214 confirms that discharge was effectuated under AR 635-212 in December 1971.  

Applying the benefit-of-the-doubt doctrine in favor of the Veteran, the Board finds his statements concerning the occurrence and details of the alleged in-service assault to be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has been consistent in reporting the in-service personal assault events since he first reported the assault in 2004.  The details of the assault provided by the Veteran at a November 2004 VA Medical Center visit are consistent with those he provided in a June 2005 statement and at the December 2011 Board hearing.  The November 2005 VA examiner opined that the Veteran gave a credible, consistent history of being sexually assaulted in service, as did a VA staff psychiatrist in 2008.  Based upon the weight of the evidence, the Board finds the evidence is at least in equipoise as to whether the claimed in-service stressor of sexual assault occurred.

The third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  In the November 2005 VA PTSD examination, the Veteran was given an AXIS I diagnosis of PTSD and the VA examiner determined that the claimed in-service sexual assault met the requirements of Criterion A for a diagnosis of PTSD under the DSM-IV.  Moreover, the 2005 VA examiner found the Veteran's report of sexual assault to be consistent and credible.  VA treatment records consistently indicate that the Veteran's diagnosis of PTSD is based on both childhood trauma and on the military sexual trauma.  In a July 2008 VA treatment note, a VA staff psychiatrist noted that he found the Veteran's account of in-service sexual assault to be entirely consistent, coherent, and believable.  

The Board finds that the November 2005 VA PTSD opinion is competent and probative medical evidence because it is based on a factually accurate history.  It appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that were supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Disorder

The Veteran contends that he has a sleep disorder that is caused by his PTSD.  While this claim appears to be for secondary service connection, the Board will also consider whether the claimed sleep disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a sleep disorder injury or disease in service, and that symptoms of a sleep disorder were not chronic in service.  His March 1971 enlistment examination report is negative for any manifestations of sleep disorder symptoms or complaints.  In addition, although the Veteran checked "yes" next to "frequent trouble sleeping" on his November 1971 separation examination medical history form, physical examination of the Veteran was noted to be normal and the examining physician did not make any diagnoses related to sleep disorder.  Moreover, several months prior to separation, in June 1971, the Veteran checked "no" next to "frequent trouble sleeping" on his report of medical history form.       

In short, the service treatment records do not demonstrate the presence of a sleep disorder, including no evidence of chronic symptoms of a sleep disorder during service, and do not demonstrate any relevant injury or disease in service.  In addition, the Veteran has not contended that he suffered from a sleep disorder in service or that sleep disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of a sleep disorder have not been continuous since service separation in November 1971.  Following service separation in November 1971, the evidence of record shows no diagnosis or treatment for a sleep disorder until 2004.  The absence of post-service findings, diagnosis, or treatment for more than 30 years following service separation is one factor that tends to weigh against a finding of either a sleep disorder in service or continuous sleep disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that he had sleep disorder symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that sleep disorder symptoms have been continuous since service separation. 

The Board acknowledges the November 2005 VA examination, in which the examiner did not provide an opinion on whether the Veteran's sleep disorder symptoms were directly related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, and there is no current diagnosis of a sleep disorder, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for a sleep disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also claiming that his sleep disorder is the direct result of his PTSD.  To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

Service connection for PTSD is granted herein.  The Veteran does not have service connection for any other disabilities.    

Next, although symptoms of chronic sleep impairment are present, the Board finds that the Veteran does not have a current diagnosis of a sleep disorder.  Rather, his now service-connected PTSD is manifested by multiple symptoms, including chronic sleep impairment.  A VA treatment note from November 2004 states that seven hours of sleep per night was normal for the Veteran and that the sleep disorder had only been a problem in the past year.  He had tried medications that did not provide much relief.  At a May 2005 VA Medical Center visit, the Veteran reported that he slept only 3 to 4 hours per night, and that it was intermittent sleep.  He fell asleep easily, but woke up and couldn't fall back asleep.  He woke up in an agitated state, and was sometimes disoriented.  At the November 2005 VA examination, the Veteran reported that he slept only 4 to 5 hours per night and woke up every hour or two during the night.  A December 2007 VA treatment note indicates that the Veteran could not sleep due to anxiety, and that the doctor was going to look into prescribing ramelteon and clonazepam to help him sleep.    

However, despite the evidence demonstrating symptoms of chronic sleep impairment, described above, VA treatment notes from 2004, forward, discuss sleep disorder in the context of mental health evaluations, and a sleep disorder is not listed among the diagnoses.  Moreover, the November 2005 VA examiner specifically opined that the sleep disorder was not a separate diagnosis, but rather, a component of the PTSD, alcoholism, and personality disorder.  

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current sleep disorder disability.  Rather, his sleep disorder is a symptom of the now service-connected PTSD.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here (where the evidence demonstrates that symptoms of chronic sleep impairment are a component of PTSD), that holding would not apply.  

Therefore, based on the competent medical evidence, service connection for a sleep disorder is not warranted because it is not a separate disability, but rather a component of his service-connected PTSD.  Indeed, the rating schedule for mental health disorders specifically contemplates sleep impairment.  Evaluations for PTSD are assigned pursuant to Diagnostic Code 9411, 38 C.F.R. § 4.130 (2011).  The rating criteria under this general formula for rating mental disorders specifically include "chronic sleep impairment."  The Veteran's symptoms of chronic sleep impairment will be fully recognized when initially rated as a symptom of the service-connected PTSD.  For this reason, there remains no further question to decide regarding service connection for the claimed sleep disorder, which is actually a symptom of chronic sleep impairment that is associated with PTSD.  Thus, the Veteran's sleep disorder is specifically contemplated by the rating criteria for his service-connected PTSD.  See also 38 C.F.R. § 4.14 See (evaluation of the same manifestation under different diagnoses are to be avoided).  

As the Veteran's sleep disorder is a symptom of PTSD and not a separate diagnosed disability, service connection for a claimed as a sleep disorder, as a separate disability (other than chronic sleep impairment as a symptom of PTSD) is not warranted.  For these reasons, service connection for a sleep disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a separate disability claimed as sleep disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sexual Dysfunction

The Veteran contends that he has sexual dysfunction that is caused by his now service-connected PTSD.  While this claim appears to be for secondary service connection, the Board will also consider whether the sexual dysfunction is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a sexual dysfunction injury or disease in service, and that symptoms of sexual dysfunction were not chronic in service.  Both his March 1971 enlistment and November 1971 separation examination reports are negative for any manifestations of sexual dysfunction problems or complaints.    

In short, the service treatment records do not demonstrate the presence of sexual dysfunction, including no evidence of chronic symptoms of sexual dysfunction during service, and do not demonstrate any relevant injury or disease in service.  In addition, the Veteran has not contended that he suffered from sexual dysfunction symptoms in service or that sexual dysfunction symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of sexual dysfunction have not been continuous since service separation in November 1971.  Following service separation in November 1971, the evidence of record shows no diagnosis or treatment for sexual dysfunction until 2007.  The absence of post-service findings, diagnosis, or treatment for more than 35 years following service separation is one factor that tends to weigh against a finding of either a sexual dysfunction in service or continuous sexual dysfunction symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that he had sexual dysfunction symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that sexual dysfunction symptoms have been continuous since service separation. 

The Board acknowledges the November 2005 VA examination, in which the examiner did not provide an opinion on whether the Veteran's sexual dysfunction was directly related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, and there is no current diagnosis of a sexual dysfunction, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for sexual dysfunction.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also claiming that his sexual dysfunction is the direct result of his service-connected PTSD.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

As noted above, service connection for PTSD is granted herein.  The Veteran does not have service connection for any other disabilities.    

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current sexual dysfunction disability.  The only documented complaints, findings, or treatment related to a sexual dysfunction is a May 2007 VA treatment note that lists erectile dysfunction as one of the Veteran's diagnoses.  There are no other complaints, findings, or treatment related to sexual dysfunction in VA treatment notes from 2004 to 2009, or in private treatment records.  

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current sexual dysfunction disability.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 
21 Vet. App. 319.  However, where the overall record shows no diagnosis of the claimed disability, as is the case here, that holding would not apply.  

In this case, the record of evidence indicates that the Veteran did not incur sexual dysfunction during service, has not experienced continuous sexual dysfunction symptomatology since service, and does not currently have a diagnosed sexual dysfunction disability.  For these reasons, service connection for sexual dysfunction 

must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for sexual dysfunction, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . 


ORDER


Service connection for PTSD, including the symptom of chronic sleep impairment, is granted.  

Service connection for a disability claimed as a sleep disorder is denied.  

Service connection for sexual dysfunction is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


